Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/07/2021 is acknowledged and has been entered. The outstanding objection to claims 1-11 have been overcome, and are withdrawn.
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
JP 2006216796A  teaches ([0066-0075] and Fig. 11) an alignment apparatus configured to perform alignment of an object (wafer W) in a first direction along a surface of the object (in XY plane), based on a position of a predetermined target (alignment mark) formed on the surface, the apparatus comprising: a holding unit (8) configured to hold the object to be moved; an acquisition unit (image sensor 38) configured to acquire an image of the predetermined target formed on the surface of the object held by the holding unit. [0075] discloses a search alignment measurement, wherein a position measurement target pattern (alignment mark.) formed on the wafer W is detected, and the rotation amount of the wafer W with respect to the wafer holder 8 and the positional deviation in the XY plane are detected. The process for detecting the above is: As signal processing in this search alignment measurement, a template created in advance by the reference pattern information (template) creation method is used, and a template matching method for detecting a predetermined pattern corresponding to this template is used.
Takizawa et al (US 2008/0142681) teaches [0009] an imaging device for capturing a sample image, an auto-focus mechanism for controlling the position of the objective along its optical axis, and a reference pattern used for focus controlling; comprising the steps of capturing the reference pattern by use of the optical apparatus and adjusting the position of said object lens by using image information output from said imaging device to set the objective in focus state with respect to the reference pattern, setting the reference target point for focus control of the auto-focus mechanism in state that said objective lens is in focus with respect to the reference pattern, wherein, the focal point of the objective lens and the control target point of the auto-focus mechanism are matched with respect to the reference pattern.
The prior art does not anticipate or render obvious, alone or in combination, without impermissible hindsight,  a controller configured to drive the holding unit to realize a relative distance between the object and the acquisition unit in a second direction perpendicular to the surface of the object, a relative tilt between the object and the acquisition unit, or the distance and the tilt, the distance and the tilt being determined based on a correlation degree between the image acquired by the acquisition unit and a template, and detects a position of the predetermined target in the first direction based on the correlation degree, in the combination required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        12/10/2021